 



Exhibit 10.5

AMENDMENT NO. 1

TO

MASTER CONTRACT LOGISTICS SERVICES AGREEMENT

BY AND BETWEEN

NORTEL NETWORKS LIMITED

AND

FLEXTRONICS TELECOM SYSTEMS LTD.

This Amendment is effective as of the 8th day of February 2005 by and between
Nortel Networks Limited, a Canadian corporation with a place of business at 8200
Dixie Road, Suite 100, Brampton, Ontario (“Nortel Networks”) and Flextronics
Telecom Systems Ltd., a company organized under the laws of Mauritius, and
having its registered office located at Suite 802 St James Court, St Denis
Street, Port Louis, Mauritius (“Flextronics”).

WHEREAS, Nortel Networks and Flextronics previously entered into a Master
Contract Logistics Services Agreement, executed June 29, 2004 (“Execution
Date”);

WHEREAS, the Parties agreed in a Phased Closing Side Letter, dated as of
June 29, 2004, that the Effective Date of the Master Contract Logistics Services
Agreement (“Agreement”) shall be the date that the first Virtual System House
Agreement is executed;

WHEREAS, the first Virtual System House Agreement has been executed as of
February 8, 2005; and

WHEREAS, the Parties agreed on the Execution Date that certain information and
schedules to the Agreement would be documented as of the Effective Date;

NOW THEREFORE, intending to be legally bound, the Parties hereby agree to amend
the Agreement as follows:



A.   The “Effective Date” of the Master Contract Logistics Services Agreement is
February 8, 2005.



B.   Exhibit 2 is deleted in its entirety and replaced with the attached
Exhibit 2 “Performance Metrics & Report Cards”.



C.   Schedule C to Exhibit 3 is deleted in its entirety and replaced with the
attached Schedule C to Exhibit 3 “Nortel Networks Programs to Deliver OCR”.

Except as provided above, the Agreement remains unmodified.

 



--------------------------------------------------------------------------------



 



This Amendment Number 1 to the Master Contract Logistics Services Agreement is
hereby executed by the duly authorized representatives of each party.

              NORTEL NETWORKS LIMITED   FLEXTRONICS TELECOM SYSTEMS LTD.

             
 
 
By:
  /s/ Peter Murphy   By:   /s/ M. Marimuthu

           

             
Print Name:
  Peter Murphy   Print Name:   Manny Marimuthu

           

             
Title:
  VP Global Supply Chain Operations   Title:   Authorized Signatory

           

 